Citation Nr: 0803718	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected major depression for the period 
December 1, 2004 through June 11, 2006.  

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected major depression for the period 
beginning on June 12, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1993 to November 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  

In June 2007, the veteran filed a claim for increased 
evaluations for all his service-connected disabilities and a 
claim of service connection for osteoporosis.  These issues 
are referred back to the RO for any indicated action.  

In a December 2004 rating decision, the RO granted service 
connection for the depression and assigned a 30 percent 
evaluation for the disorder beginning on December 1, 2004.  
The veteran filed a Notice of Disagreement (NOD) with this 
decision in March 2005 and perfected his appeal in July 2005.  

In a June 2007 rating decision, the RO increased the 
evaluation for the service-connected major depression to 50 
percent effective on June 12, 2006.  

Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the major depression remains on 
appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  



FINDINGS OF FACT

1.  For the period December 1, 2004 to June 11, 2006, the 
service-connected major depression is shown to be productive 
of a disability picture that more nearly approximates that of 
occupational and social impairment, with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  Beginning on June 12, 2006, the service-connected major 
depression is shown to be productive of a disability picture 
that more nearly approximates that of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood and an 
inability to establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating, 
but not higher for the service-connected major depression for 
the period beginning on December 1, 2004 through June 11, 
2006 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9434 (2007).  

2.  The criteria for the assignment of a 70 percent rating, 
but not higher for the service-connected major depression for 
the period beginning on June 12, 2006 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9434 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

The Board is aware that the September 2004 letter concerned 
the veteran's initial service connection claim, not the 
increased rating claim.  However, the current appeal arose 
upon the grant of service connection in December 2004.  

The question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the requirement of a Statement of the Case 
was met in July 2005.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter, the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

That not withstanding, the absence of such notification by 
VCAA letter would not be prejudicial in this case.  The 
veteran was fully notified that he was awarded a disability 
evaluation and an effective date for that evaluation in both 
the December 2004 and June 2007 rating decisions.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 30 percent disability evaluation encompasses major 
depression manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for major 
depression manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for major 
depression manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for major 
depression which is productive of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The veteran filed a claim of service connection for his 
depression in September 2004.  In a December 2004 rating 
decision, the RO granted service connection for the 
depression and assigned a 30 percent evaluation for the 
disorder beginning on December 1, 2004, the day following the 
veteran's separation from service.  See 38 U.S.C.A. § 5110.

In a June 2007 rating decision, the RO increased the 
evaluation for the service-connected major depression to 50 
percent effective on June 12, 2006.  This 50 percent 
evaluation has remained in effect since that time. 


A.	An evaluation in excess of 30 percent for the period 
December 1, 2004 to June 11, 2006.

In a July 2004 Medical Board, the examiner noted that the 
veteran injured his shoulder, knee, and hip two years earlier 
which had subsequently resulted in chronic pain.  Following 
the injury the veteran exhibited some depressive reaction and 
was diagnosed with adjustment disorder.  The veteran was 
prescribed antidepressants, but later voluntarily 
discontinued the use and managed his mood without medication.  

The veteran reported family stress with an injury suffered by 
his son.  He also reported occupational stress with some 
level of unwarranted occupational harassment.  The veteran 
reported that the commanding officer had to intervene on a 
couple of occasions to address the unwarranted occupational 
stressors.  The veteran reported that due to his physical 
disabilities, family stressors, and occupational stressors, 
he had become more depressed.  

He had sleep disturbance which required medication, Ambien, 
to regulate.  He had conscious anxiety and breakthrough panic 
attacks that also required medication.  He reported appetite 
disturbance, feelings of helplessness at times, and 
hopelessness occupationally.  He reported that his mood was 
depressed for upwards of 6-12 months.  

Objectively, the veteran was noted to be appropriate in 
appearance and behavior.  Speech was intact and relevant and 
despite his depression attempted to maintain good humor.  
Affect was congruent with stated depression with anxiety.  He 
denied suicidal and homicidal ideations.  There was no 
evidence of psychotic processing, atypical cognitive 
proceedings, or paranoid ideations.  His memory was intact 
for recent and remote events.  Intelligence was above average 
and insight and judgment were fair to good.

The veteran was diagnosed with major depression, moderate in 
severity, with anxiety.  The examiner assigned the veteran a 
Global Assessment of Functioning (GAF) score of 65.  The 
examiner concluded that veteran suffered from a mental 
illness that precluded his rendering any further useful 
military service.  

During an October 2004 VA general psychiatric examination, 
the veteran reported that he began having difficulties in 
2002, after injuring his right shoulder.  He stated that he 
had sleep disturbance, poor appetite and poor concentration.  
He occasionally cried and had a short temper.  He had 
decreased energy and interest and was indecisive.  He was not 
suicidal, but was anxious.  

The veteran lived with his wife and did chores around the 
house.  He had limited social relationships and lessened 
recreational or leisure pursuits due to his poor physical 
health.  He did attend church.  

On examination, he was alert, cooperative and neatly dressed.  
There were no loose associations or flight of ideas.  His 
mood was tense and sometimes agitated.  His affect was 
appropriate.  He had no homicidal or suicidal ideation.  
There were no delusions, hallucinations, ideas of reference 
or suspiciousness.  

The veteran's memory appeared to be good.  Insight and 
judgment appeared adequate.  The veteran was diagnosed with 
major depression.  The examiner assigned a GAF score of 55 
and opined that he had moderate impairment of psychosocial 
functioning.  

Given this medical evidence of record, including the 
veteran's symptoms of depressed mood, anxiety, poor sleep, 
poor appetite, problems with concentration, breakthrough 
panic attacks, difficulty in establishing and maintaining 
social relationships, and GAF scores between 55-65, the Board 
finds the service-connected disability picture, for the 
period  December 1, 2004 to June 11, 2006, more nearly 
approximates  that of occupational and social impairment, 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships as contemplated by a 50 percent evaluation 
under Diagnostic Code 9434.  See 38 C.F.R. § 4.130.  

The Board has considered the possibility of a higher 
evaluation, but notes both the July 2004 service medical 
board examination and the October 2004 VA psychiatric 
examination in which the examiners noted the degree of 
severity of the depression was moderate.  In addition the 
veteran's GAF scores during this period ranged from 55-65, 
which indicates moderate symptoms with difficulty in social 
and occupational functioning.  

As such, the findings of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; an inability to 
establish and maintain effective relationships are not 
demonstrated for the period in question by the medical 
evidence.  


B.	An evaluation in excess of 50 percent for the period 
beginning June 12, 2006.

As noted, in a July 2007 rating decision, the RO increased 
the evaluation for the service-connected major depression to 
50 percent effective on June 12, 2006.

During the June 2006 VA psychiatric examination, the veteran 
repeated his extensive history of physical health problems.  
He reported that he had been involved in a situation at work 
that was both stressful and aggravating.

The veteran reported being down and discouraged with a loss 
of energy and interest.  He was angry and mad at the way his 
career ended.  He had poor sleep.  Physically, he hurt all 
the time and was angry that he could no longer participate in 
the activities he once enjoyed.  He was a minister, but felt 
like punching some guys he served with because of how they 
treated him.  

The veteran reported feeling trapped.  He was totally 
stressed out and depressed.  He was not hopeful and was very 
bitter about the way a lot of things had happened in his 
life.  He was prescribed medication, Celexa and Ambien, to 
treat his psychiatric symptoms.  

The veteran lived with his wife and was able to perform 
activities of daily living.  He helped out around the house 
some, but mainly sat around the house and watched television.  
He could no longer participate in the physical activities he 
once enjoyed due to his physical health limitations.  He 
hardly attended church anymore.  He used to get along well 
with people, but now was bitter and sullen and just wanted to 
isolate himself.  

Noted functional disorders caused by his psychiatric symptoms 
included difficulties dealing with the public, co-workers and 
supervisors; difficulties dealing with work stress and 
maintaining attention; and difficulties dealing with 
depression, anxiety and irritability.  

On examination, the veteran's appearance was neat and he 
behaved normally.  His attitude was pleasant, cooperative and 
polite.  He was not hostile or belligerent.  He was not 
sullen or sarcastic.  He did express irritability towards 
other healthcare providers.  Speech was unremarkable.  

The veteran had no hallucinations, delusions, paranoia or 
ideas of reference.  He was not homicidal, but did 
occasionally have suicidal thoughts.  He felt worthless and 
hopeless and had low self esteem.

The veteran's affect was noted to be depressed.  He had 
psychomotor retardation and some anxiety, but no panic 
attacks.  He was very withdrawn, but had no impulse control 
problems.  He had a lot of irritability and bitterness.  His 
concentration, abstract ability, judgment, insight, 
intelligence and coping skills were normal.  

The veteran's diagnosed major depression was confirmed.  The 
examiner assigned a GAF score of 40 and opined that he had 
moderate social and moderately severe work impairment.  

In an addendum, the examiner noted the veteran had no 
difficulty with performing activities of daily living.  The 
examiner further indicated that the veteran had difficulty 
establishing and maintaining effective work/school and social 
relationships.  Also, the examiner noted that he had 
difficulty understanding complex commands.  

Given the medical evidence of record, the Board finds the 
veteran's service-connected disability picture, for the 
period beginning June 12, 2006, more nearly approximates that 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, and the inability to establish and 
maintain effective relationships as contemplated by a 70 
percent evaluation under Diagnostic Code 9434.  See 38 C.F.R. 
§ 4.130.  

However, the medical evidence when viewed in its entirety 
does not support the assignment of a 100 percent schedular 
rating for either period of this appeal.  

The veteran does not demonstrate total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



ORDER

An increased evaluation of 50 percent, but not more  for the 
service-connected major depression for the period from 
December 1, 2004 through June 11, 2006 is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An increased evaluation of 70 percent for the service-
connected major depression for the period beginning on June 
12, 2006 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


